Citation Nr: 1424252	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  09-37 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for a cognitive disorder and neurotoxicity due to solvent exposure.

2.  Entitlement to service connection for left shoulder tension.



REPRESENTATION

Veteran represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 2000 to June 2008.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a May 2011 decision, the Board adjudicated various claims, including denying the Veteran's claim of entitlement to service connection for a left shoulder disorder.  The Board also remanded the claims of entitlement to service connection for a cognitive disorder and neurotoxicity due to solvent exposure and bilateral hearing loss, as well as entitlement to a 10 percent evaluation based on multiple, noncompensable service-connected disabilities.

The Veteran appealed the claims denied by the Board to the United States Court of Appeals for Veterans Claims (Court).  In October 2011, the Court granted a Joint Motion for Partial Remand (JMPR) filed by the parties and remanded the left shoulder claim to the Board; the Court dismissed the other appealed claims consistent with the parties' terms in the JMPR.

In an April 2012 decision, the Board denied claims of entitlement to service connection for a cognitive disorder and neurotoxicity due to solvent exposure and bilateral hearing loss, as well as entitlement to a 10 percent evaluation based on multiple, noncompensable service-connected disabilities.  The Board also remanded the claim of service connection for left shoulder tension.

The Veteran appealed the Board's decision to the Court.  In an August 2013 Memorandum Decision, the Court set aside the Board decision denying service connection for a cognitive disorder and neurotoxicity due to solvent exposure and affirmed the decision denying service connection for bilateral hearing loss.  While the case was on appeal to the Court, the RO denied the claim of service connection for left shoulder tension in an April 2013 rating decision, and the Veteran filed a June 2013 notice of disagreement (NOD) to that decision.

A review of the Virtual VA electronic claims file reveals additional evidence of the Veteran's VA treatment.  The Veterans Benefits Management System electronic claims file does not contain any documents.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In light of the Court's determination in the Memorandum Decision, the Board finds that remand is necessary to provide a VA examination "that substantially complies with the terms of the May 2011 Board remand order and answers the questions it posed" for the claim of service connection for a cognitive disorder and neurotoxicity due to solvent exposure.  On remand, the AOJ will have an opportunity to review the additional submissions from the Veteran's representative.

In addition, as noted above, the record shows that the Veteran a submitted a timely NOD to the April 2013 rating decision denying the claim of service connection for left shoulder tension, placing the claim in appellate status.  Thus, remand is required for the AOJ to issue a statement of the case.  See 38 C.F.R. § 19.9(c) (2013); Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case addressing the issue of entitlement to service connection for left shoulder tension.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  Advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects his appeal.

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed cognitive disorder or impairment and neurotoxicity.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.

In addition, obtain any outstanding and pertinent VA treatment records from the Central Texas Veterans Health Care System.

3.  After any additional records are associated with the claims file, provide the Veteran a VA neuropsychiatric examination to determine the etiology of any current cognitive disorder or impairment.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the records specifically outlined below.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.

The Veteran has contended that he developed cognitive impairment as a result of his in-service duties as an aircraft fuel systems craftsman, which involved cleaning, inspecting, and repairing aircraft fuel systems.  In this assignment, he was exposed to jet fuel and chemicals used to clean fuel tanks.  See, e.g., September 2007 neurologic evaluation (Dr. R.F.); February 2008 Medical Evaluation Board (MEB) summary report; July 2011 VA treatment electronic record (Veteran attributes memory difficulties to in-service exposure); May 2014 representative written brief with attached internet articles.  He is separately service-connected for tension headaches.

It is noted that the Veteran was provided various in-service evaluations beginning in 2007 after complaints of symptoms including recurrent headaches, left hand numbness, visual blurring, and progressively poor memory function.  See, e.g., May, July, September, and December 2007 service treatment records; July 2007 mental health evaluation (Dr. M.H.); August and September 2007 neuropsychological evaluation (Dr. S.C.) (results "consistent with what would be seen with toxic exposure and exposure to organic solvents"); September 2007 neurological evaluation and February and June 2008 follow-up appointments (Dr. R.F.); November 2007 neurotoxicology evaluation (Dr. G.J.) ("developed symptoms of neurotoxicity consistent with solvent exposure").

Thereafter, the MEB determined that the Veteran had a cognitive impairment and demyelinating lesion of uncertain etiology, noting that they may be related to neurotoxic exposure.  See February 2008 MEB summary report.  The Veteran was discharged in June 2008 after the Physical Evaluation Board (PEB) determined that he was medically unfit for service.  See May 2008 PEB report.

In addition, it is noted that the Veteran underwent VA examinations in September 2008 (general medicine), November 2008 (psychiatric examination noting possible mild cognitive impairment, but also indicating that it could not be determined that the Veteran had a specific memory deficit until previous testing results and reports were reviewed and the need for further testing assessed), and October 2011 (neurological examination noting complaints of difficulty with concentration, irritability, and forgetfulness most consistent with pseudodementia).

The examiner should identify any current cognitive disorder or impairment.  For each disorder or impairment, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder or impairment manifested in or is otherwise related to the Veteran's military service, including as a result of neurotoxicity due to solvent exposure or otherwise from his duties as an aircraft fuel systems craftsman.

In providing this opinion, the examiner is asked to specifically address the October 2011 VA examiner's findings of pseudodementia, as well as any other findings otherwise observed in the claims file.  It is noted that the examiner is not limited to consideration of neurotoxicity and its residuals, but should consider whether any current cognitive disorder or impairment had its onset in or is otherwise related to the Veteran's military service.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.
5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim must be readjudicated, including any evidence received since the April 2012 Board decision.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

